Citation Nr: 0204669	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  99-23 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1996, for an award of service connection for axonal 
polyneuropathy, based upon clear and unmistakable error (CUE) 
in an October 1981 rating decision continuing a prior denial 
of service connection for transverse myelitis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
March 1965.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran testified before a Hearing 
Officer at the RO in May 2000.  A transcript of the hearing 
is of record.  Although the veteran had also requested a 
hearing before a traveling member of the Board, he withdrew 
that request in a statement dated in December 2000.


FINDING OF FACT

The October 1981 rating decision continuing a prior denial of 
service connection for transverse myelitis was supported by 
the evidence then of record.    


CONCLUSION OF LAW

The October 1981 rating decision continuing a prior denial of 
service connection for transverse myelitis was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.105(a) (2001).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 1981 rating decision, the RO continued a prior 
denial of service connection for transverse myelitis because 
new and material evidence had not been received since the 
prior denial.  The veteran was notified of the decision and 
his right to appeal.  He did not appeal the decision.  

The veteran contends that the effective date for service 
connection for axonal polyneuropathy should be the date of 
receipt of the claim preceding the October 1981 rating 
decision continuing the denial of service connection for 
transverse myelitis.  In support of this contention, the 
veteran asserts that the currently diagnosed axonal 
polyneuropathy was previously misdiagnosed as transverse 
myelitis and that the October 1981 rating decision was 
clearly and unmistakably erroneous in failing to reopen the 
veteran's claim for service connection for transverse 
myelitis based on a May 1981 statement from L. Belok, M.D., 
of Gouverneur Hospital.  

The evidence of record at the time of the October 1981 rating 
decision included the veteran's service medical records.  
They show that the veteran complained of pain in his ankles 
and knees, and reported collapsing of his legs.  No pathology 
or abnormal clinical finding associated with these complaints 
was reported.  Furthermore, the veteran was treated for back 
pain with spasms, reportedly brought on with exertion.  
During a separation medical examination in March 1965, the 
veteran reported that a change in his physical condition 
since an induction medical examination in 1963 was "back 
trouble."  Service medical records show no finding 
paraplegia or diagnosis of transverse myelitis.  

Other evidence of record at the time of the October 1981 
rating decision included the report of a VA examination in 
September 1966, showing that the veteran was found to have no 
orthopedic disability, and the report of a January 1970 VA 
examination showing that the veteran was found to have 
transverse myelitis.  

The veteran also submitted statements in March 1976 and June 
1977, in which he reported that he injured his back in 
service coincident to parachute jumps while in jump school 
and that his back disability was worsened by other duties in 
service.  

During an RO hearing in January 1980, the veteran testified 
that he first noticed problems with his legs in basic 
training.  He indicated that he would be standing in ranks 
and his knees would give out, and that he had had problems 
utilizing his legs properly, especially when running or 
marching.  The veteran stated that he first became paralyzed 
in 1968.  He reported receiving private treatment for his 
back, but that doctors who provided the treatment had 
difficulty making a diagnosis.  The veteran testified that he 
was not currently receiving treatment, and that he had last 
been treated a couple of years previously.  

Records from Bellevue Hospital were also of record in October 
1981.  They reflect the veteran's treatment for problems 
related to paralysis and transverse myelitis.  Outpatient 
records from Gouverneur Hospital were also of record.  They 
reflect the veteran's treatment and physical therapy for 
paraplegia.  The records note the veteran's report of a 
spinal injury in service.  

In addition, the May 1981 statement of Dr. Belok was of 
record at the time of the October 1981 rating decision.  In 
this statement, Dr. Belok reported that the veteran had been 
treated at two hospitals for paraplegia, which started when 
he was in the army during basic training in 1963.

In the October 1981 rating decision, the specifically 
referenced the statement of Dr. Belok, and found that it and 
the other evidence added to the record since a prior rating 
decision denying reopening of the veteran's claim were not 
new and material.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "it does not matter whether a 
particular RO decision was or was not a merits adjudication, 
because the disposition of the CUE claim would ultimately 
turn on the same question . . . the Board would have to 
decide whether, had the error not been made, the outcome 
after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995).  

As noted above, the October 1981 rating decision specifically 
references Dr. Belok's statement.  In essence, the basis of 
the veteran's CUE claim is that the RO did not properly weigh 
or evaluate the May 1981 statement from Dr. Belok.  A claim 
of CUE on the basis that evidence was not properly weighed or 
evaluated in the previous adjudication never rises to the 
stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see 
also Russell, 3 Vet. App. at 313.  For this reason, the Board 
has determined that the veteran has not raised a valid claim 
of CUE in the October 1981 rating decision.  

Finally, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Specifically, the Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  They also contain provisions relating to 
VA's duties to notify and assist a claimant.  

The Court has held that reversal or revision of prior 
decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  


ORDER

Entitlement to an effective date earlier than August 28, 
1996, for an award of service connection for axonal 
polyneuropathy, based upon CUE in an October 1981 rating 
decision continuing a prior denial of service connection for 
transverse myelitis, is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

